_JjAMY, J.,
concurring.
I respectfully concur in the majority opinion. Although I agree that an affirmation is warranted, I differ in my analysis of the evidence related to the presence of the sawed-off shot gun in the trunk of the vehicle at the time of the offense. In my opinion, the presence of the weapon could properly be viewed as probative of “intent” pursuant to La.Code Evid. art. 404(B)(1). Finding this evidence admissible, I would not reach the harmless error analysis employed by the majority.